DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment, filed 01/22/2021, has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/22/2021, with respect to the second alignment mark penetrates the second substrate have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 8 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Allowable Subject Matter
Claims 8-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the prior art of record teaches the display device as claimed in claim 8, but fails to teach or reasonably suggest a motivation for wherein the second alignment mark penetrates the second substrate, in combination with the other limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898